Citation Nr: 0210064	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  94-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss with 
associated tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania.  In pertinent part, the RO denied service 
connection for hearing loss.  The claim was later amended to 
service connection for hearing loss with associated tinnitus.  
In October 2000, the Board remanded the claim for further 
development.  The case was before the Board again in July 
2002 at which time the Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
The development has been completed, and the case is ready for 
further review by the Board.


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss stems 
from his in-service exposure to acoustic trauma.

2.  The veteran's tinnitus was first manifested in service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was 
incurred during service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 C.F.R. § 3.385 (2001).

2.  Tinnitus was incurred during service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991); 38 C.F.R. § 3.303(b) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he manifests a bilateral hearing 
loss and tinnitus disability which are related to his in-
service exposure to acoustic trauma, to include an incident 
of being in close proximity to a mortar shell burst.  His 
service medical records reveal that he was wounded in combat, 
but do not reflect the existence of bilateral hearing loss or 
tinnitus.  Post-service, he reports exposure to noise when 
hunting occasionally for 10 to 15 years while wearing ear 
protection.  He also reports noise exposure during his 43-
year career as a welder at a steel plant.  During that time 
period, he only wore protection some of the time.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
1991).  For veterans who engaged in combat, VA accepts as 
sufficient proof lay statements of the occurrence of combat-
related trauma if consistent with the circumstances, 
conditions, and/or hardships of service.  38 U.S.C.A. § 
1154(b) (West 1991).  Under VA regulations, impaired hearing 
is considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

The veteran's May 2002 audiology examination demonstrated 
speech recognition scores of 44 percent and 68 percent for 
the right and left ears, respectively.  Thus, the veteran 
manifests a bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385 (2001).  His report of acoustic 
trauma by mortar shell attacks is entirely consistent with 
his known combat service.  38 U.S.C.A. § 1154(b) (West 1991).  
As for etiology, the VA examiner in May 2002 stated as 
follows:

It is more than likely that some of [the 
veteran's] hearing loss was caused by the noise 
exposure he was around while serving in the 
military.  It was probably a combination of the 
other noise he was around with working at the 
steel plant and some recreational noise such as 
hunting, so again, it is felt it was a 
combination of factors that has affected his 
hearing with some of it being from his military 
service.

When it is not possible to separate service-connected 
symptoms from nonservice-connected symptoms, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor by attributing such symptoms to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181 
(1998).  The VA examiner in May 2002 attributed some of the 
veteran's hearing loss disability to his exposure to acoustic 
trauma in service.  In the absence of any reasonable basis to 
distinguish between the loss of hearing related to events in 
active service as opposed to loss of hearing related to post-
service events, the Board exercises reasonable doubt in favor 
of the veteran by determining that his current bilateral 
sensorineural hearing loss disability stems from his in-
service exposure to acoustic trauma and, thus, was incurred 
in service.

The veteran also alleges the onset of tinnitus during combat 
service.  His testimony of ringing in his ears since his 
separation from service is competent evidence of continuity 
of symptoms.  38 C.F.R. § 3.303(b) (2001); 66 Fed. Reg. 45620 
(Aug 29, 2001).  In the May 2002 VA ear disease examination, 
the examiner referred to the veteran's descriptions of ear 
ringing as "significant tinnitus" since a shell exploded 
nearby during combat in 1944.  The Board also exercises 
reasonable doubt in favor of the veteran by attributing the 
examiner's comments as confirmation that the veteran has 
manifested tinnitus since service.  Therefore, the Board 
concludes that the veteran's tinnitus was first manifested in 
service and, thus, was incurred in service.  



ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for tinnitus is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

